     Case 19-43090         Doc 26       Filed 11/14/19 Entered 11/14/19 16:26:08                       Desc Main
                                          Document     Page 1 of 7




Ryan E. Manns (TX Bar No. 24041391)
Toby L. Gerber (TX Bar No. 07813700)
Laura L. Smith (TX Bar No. 24066039)
Shivani P. Shah (TX Bar No. 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
Proposed Counsel for the Debtor and Debtor In Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    In Re:                                            § Chapter 11
                                                      §
    NUVECTRA CORPORATION,1                            § Case No. 19-43090
                                                      §
                             Debtor.                  § Hearing Date: Monday, November 18, 2019 at 11:00
                                                           a.m. (prevailing Central time)

                            AGENDA FOR MATTERS SCHEDULED FOR
                               HEARING ON NOVEMBER 18, 2019


I.           Uncontested Matters


             A.    Notice of Designation as Complex Chapter 11 Bankruptcy Case [DE # 2]

                   Responses Received: None

                   Replies Received: None

                   Related Documents/Pleadings:

                   1.    Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                         # 24]

                   2.    Debtor’s Witness and Exhibit List [DE # 25]

                   3.    Certificate of Service [DE # ___]



1
 The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s principal
place of business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX 75024.
  Case 19-43090     Doc 26    Filed 11/14/19 Entered 11/14/19 16:26:08        Desc Main
                                Document     Page 2 of 7



              Status: This matter is going forward.

         B.   Emergency Motion for Order Waiving Requirement to File List of Equity Security
              Holders [DE # 6]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         C.   Debtor’s Emergency Motion an Order Authorizing an Extension of Time to File
              Schedules and Statements of Financial Affairs [DE # 3]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         D.   Emergency Motion for Order Limiting Notice and Establishing Additional Notice
              Procedures [DE # 5]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

98891560.1
                                              2
  Case 19-43090     Doc 26     Filed 11/14/19 Entered 11/14/19 16:26:08         Desc Main
                                 Document     Page 3 of 7



              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         E.   Application of the Debtor Pursuant to 11 U.S.C. § 105(a) and 28 U.S.C. § 156(c)
              for an Order Appointing Kurtzman Carson Consultants LLC as Claims and
              Noticing Agent for the Debtor Effective Nunc Pro Tunc to the Petition Date [DE #
              4]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         F.   Debtor’s Emergency Motion for Order Authorizing Implementation of Procedures
              to Protect Confidential Patient Information [DE # 12]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.
98891560.1
                                              3
  Case 19-43090     Doc 26     Filed 11/14/19 Entered 11/14/19 16:26:08          Desc Main
                                 Document     Page 4 of 7




         G.   Debtor’s Emergency Motion for Order Authorizing Payment of Prepetition
              (I) Wages, Salaries, and Other Compensation of Personnel, (II) Medical and Other
              Employee Benefits, (III) Reimbursable Employee Expenses, and (IV) Granting
              Related Relief [DE # 17]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         H.   Debtor’s Emergency Motion for Entry of Interim and Final Orders (I) Prohibiting
              Utility Providers from Altering, Refusing, or Discontinuing Service; (II) Deeming
              the Utility Providers Adequately Assured of Future Performance; and
              (III) Establishing Procedures for Determining Requests for Additional Adequate
              Assurance [DE # 15]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         I.   Debtor’s Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
              the Debtor to (A) Maintain Existing Insurance Programs, (B) Satisfy All Related
              Prepetition Obligations in the Ordinary Course of Business, and (C) Renew,


98891560.1
                                              4
  Case 19-43090     Doc 26     Filed 11/14/19 Entered 11/14/19 16:26:08         Desc Main
                                 Document     Page 5 of 7



              Supplement, or Enter into New Insurance Programs in the Ordinary Course of
              Business and (II) Granting Related Relief [DE # 9]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.    Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                    # 24]

              2.    Debtor’s Witness and Exhibit List [DE # 25]

              3.    Certificate of Service [DE # ___]

              Status: This matter is going forward.

         J.   Emergency Motion for Entry of Interim and Final Orders Authorizing (I) Continued
              Use of Existing Cash Management System; (II) Maintenance of Existing Bank
              Accounts; (III) Continued Use of Existing Business Forms; (IV) Maintenance of
              Existing Investment Practices; and (V) Related Relief [DE # 18]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.    Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                    # 24]

              2.    Debtor’s Witness and Exhibit List [DE # 25]

              3.    Certificate of Service [DE # ___]

              Status: This matter is going forward.

         K.   Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
              Certain Prepetition Taxes and Fees and (II) Granting Related Relief [DE # 8]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:
98891560.1
                                              5
  Case 19-43090     Doc 26     Filed 11/14/19 Entered 11/14/19 16:26:08          Desc Main
                                 Document     Page 6 of 7



              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         L.   Motion for Entry of Interim and Final Orders Authorizing Debtor to Maintain and
              Honor Prepetition Warranty Program Pursuant to Sections 363(b) and 105(a) of the
              Bankruptcy Code [DE # 14]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.

         M.   Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor
              to Use Cash Collateral; (II) Granting Adequate Protection; (III) Modifying the
              Automatic Stay; and (IV) Setting a Final Hearing [DE # 19]

              Responses Received: None

              Replies Received: None

              Related Documents/Pleadings:

              1.   Debtor’s Emergency Notice of Hearing on Certain “First Day” Matters [DE
                   # 24]

              2.   Debtor’s Witness and Exhibit List [DE # 25]

              3.   Certificate of Service [DE # ___]

              Status: This matter is going forward.
98891560.1
                                              6
  Case 19-43090   Doc 26    Filed 11/14/19 Entered 11/14/19 16:26:08      Desc Main
                              Document     Page 7 of 7



 Dated: November 14, 2019             Respectfully Submitted,

                                      NORTON ROSE FULBRIGHT US LLP

                                      By: /s/ Ryan E. Manns
                                      Ryan E. Manns (Texas Bar No. 24041391)
                                      Toby L. Gerber (Texas Bar No. 07813700)
                                      Laura L. Smith (Texas Bar No. 24066039)
                                      Shivani P. Shah (Texas Bar No. 24102710)
                                      2200 Ross Avenue, Suite 3600
                                      Dallas, Texas 75201
                                      Telephone: (214) 855-8000
                                      Facsimile: (214) 855-8200
                                      Email: ryan.manns@nortonrosefulbright.com
                                              toby.gerber@nortonrosefulbright.com
                                              laura.smith@nortonrosefulbright.com
                                              shivani.shah@nortonrosefulbright.com

                                      Proposed Counsel for the Debtor and Debtor in
                                      Possession




98891560.1
                                         7
